        Case 1:18-cv-10740-LJL-KHP Document 87 Filed 12/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              12/17/2020
                                                                       :
GREGORY TEACHEY,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   18-cv-10740 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
EQUINOX HOLDINGS, INC.,                                                :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The parties submit competing letter motions about how to treat the affidavit of former

Equinox employee, Michael Shkreli (“Shkreli”), submitted by Plaintiff in opposition to

Defendant’s motion for summary judgment. Dkt. No. 74-2.

        Defendant initially moved to strike the affidavit under Fed. R. Civ. P. 37 because

Defendant’s counsel did not have the opportunity to depose Shkreli during discovery. Dkt. No.

80. Specifically, in July 2019, Plaintiff’s counsel told Defendant that it represented Shkreli and

therefore Defendant should not contact Shkreli, but when Defendant served a subpoena on

Plaintiff’s counsel in November 2019, Plaintiff’s counsel then said it did not represent Shkreli

and could not accept the service of the subpoena.

        On November 6, 2020, the Court permitted the parties to reopen discovery for the limited

purpose of Plaintiff assisting Defendant in obtaining the deposition testimony of Shkreli as a cure

or possible mitigation of the alleged Rule 37 violation. Dkt. No. 83. The Court held in abeyance

the motion for summary judgment and sanctions.

        Defendant’s counsel attempted to serve a subpoena on Shkreli but “he refused service
       Case 1:18-cv-10740-LJL-KHP Document 87 Filed 12/17/20 Page 2 of 3




and refused to let the process server up to his apartment and directed his doorman not to let the

process server into the building.” Dkt. No. 85 at 3. On November 19, 2020, Defendant’s

counsel emailed Plaintiff’s counsel and Shkreli in which she summarized a conversation with

Shkreli. That email states:

       I understand that you do not want to participate in this litigation (Gregory Teachey
       vs. Equinox); you do not have any memory of the events involving Mr. Teachey’s
       employment from February 2017 to January 2018; and you are not able to testify at
       trial consistent with your July 2019 declaration because you don’t remember the
       events that are referred to in your declaration. If the above is true, I will write to the
       Court summarizing our conversation and asking for your July 2019 declaration to
       be disregarded in the Teachey litigation so that you do not need to be deposed or
       bothered with this litigation again.

Dkt. No. 85-1. Shkreli responded, “Yes, I am confirming that the below is correct.” Id.

       Defendant now states that even if it deposed Shkreli, Shkreli does not plan to testify

consistently with his affidavit at deposition or at trial and therefore the Court should disregard

the affidavit. In response, Plaintiff requests that the Court order Shkreli’s deposition upon pain

of contempt, or in the alternative, allow the parties the opportunity to brief whether Shkreli’s

affidavit is admissible.

       Federal Rule of Civil Procedure 56(c)(4) requires that an “affidavit or declaration used to

support or oppose a [summary judgment] motion must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). “Affidavits submitted to defeat summary

judgment must be admissible themselves or must contain evidence that will be presented in an

admissible form at trial.” Santos v. Murdock, 243 F.3d 681, 683 (2d Cir. 2001). Moreover, “an

implicit or explicit showing that the affiant is prepared to testify in a manner consistent with an

affidavit is required to oppose summary judgment.” Id. at 684; see also Noval Williams Films

LLC v. Branca, 2018 WL 389092, at *2-3 (S.D.N.Y. Jan. 11, 2018).



                                                   2
       Case 1:18-cv-10740-LJL-KHP Document 87 Filed 12/17/20 Page 3 of 3




       The events since Shrekli submitted his affidavit indicate that he may not be prepared to

testify in a manner consistent with that affidavit. Moreover, Shkreli has not been subpoenaed

and has not otherwise been brought before the Court and the Court therefore is not prepared to

direct his testimony and also questions whether it would have such power. On the other hand,

the Court will keep discovery open for the limited purpose of permitting Plaintiff to serve a

subpoena on Shkreli to appear for an in-person or remote deposition. Plaintiff shall have until

January 31, 2021 to take Shkreli’s deposition if Plaintiff wishes to do so. Plaintiff shall file a

letter with this Court on the status of the deposition by February 5, 2021.

       The Clerk of Court is respectfully directed to close Dkt. No. 61. The Court grants the

Defendant leave to reopen its motion for summary judgment by filing a letter by February 12,

2021, in which event the Court will treat the papers that have been filed to date as the briefing on

the motion for summary judgment and will decide the motion.


       SO ORDERED.


Dated: December 17, 2020                              __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  3
